Citation Nr: 0614862	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  99-04 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by muscle/joint pain on a direct basis and as due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by memory loss on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by fatigue on a direct basis and as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992, with a period of service in the Persian Gulf from 
December 1991 to March 1992.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains that his complaints of muscle/joint 
pain, memory loss, and fatigue, are related to his service in 
the Persian Gulf.  

With respect to the claim for muscle/joint pain, the Board 
notes that the veteran has been service connected for various 
orthopedic disabilities, including knee and back.  He has 
also been treated for Reiter's v. rheumatoid arthritis.  
However, the medical evidence is not clear whether the 
veteran experiences muscle or joint pain in areas other than 
those already service-connected or treated.  Clarification is 
needed on this point in order to appropriately assess the 
veteran's claim.

Next, as to the claims for memory loss and fatigue, there is 
no medical opinion regarding whether the veteran's signs and 
symptoms could be attributed to any known clinical diagnosis, 
or whether they were generally related to active duty or 
military service in the Persian Gulf.  Therefore, an 
examination is needed.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA Persian 
Gulf War examination to evaluate his 
claims of muscle/joint pain, memory loss, 
and fatigue as due to an undiagnosed 
illness.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  

Any testing deemed necessary should be 
performed.  The examiner is requested to 
express an opinion as to the following 
questions:

*	Can the veteran's current complaints 
related to (i) muscle/joint pain, 
(ii) memory loss, or (iii) fatigue 
be attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?

*	Does the record establish that the 
veteran's current complaints 
regarding the above symptomatology 
are at least as likely as not 
related to military service in the 
Persian Gulf?

*	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.

*	If it is determined that the 
veteran's complaints are not related 
to service in the Persian Gulf, then 
the examiner should provide an 
opinion as to a general medical 
nexus, if any, between the current 
complaints and military service.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC), including the provisions 
38 C.F.R. § 3.317 (as amended).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


